PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHANU MUSILU AREMU,                     
                          Petitioner,
                 v.                             No. 05-1728
DEPARTMENT OF HOMELAND SECURITY,
                     Respondent.
                                        
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A74-932-039)

                      Argued: May 22, 2006

                      Decided: June 19, 2006

          Before WILKINS, Chief Judge, and MOTZ and
                     KING, Circuit Judges.



Petition for review granted and order of removal vacated by published
opinion. Judge King wrote the opinion, in which Chief Judge Wilkins
and Judge Motz joined.


                            COUNSEL

ARGUED: Theresa Isidore Obot, Baltimore, Maryland, for Peti-
tioner. Song E. Park, UNITED STATES DEPARTMENT OF JUS-
TICE, Office of Immigration Litigation, Civil Division, Washington,
D.C., for Respondent. ON BRIEF: Theo I. Ogune, LAW OFFICE
OF THERESA I. OBOT, Baltimore, Maryland, for Petitioner. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
2               AREMU v. DEP’T OF HOMELAND SECURITY
Assistant Director, UNITED STATES DEPARTMENT OF JUS-
TICE, Office of Immigration Litigation, Civil Division, Washington,
D.C., for Respondent.


                                OPINION

KING, Circuit Judge:

   Musilu Aremu Shanu has filed a petition seeking review of the
June 6, 2005 decision of the Board of Immigration Appeals ("BIA")
ordering him removed from the United States pursuant to 8 U.S.C.
§ 1227(a)(2)(A)(i).1 Shanu’s primary contention on appeal is that the
BIA erroneously determined that the date on which he adjusted his
status to become a permanent resident qualifies as "the date of admis-
sion" within the meaning of § 1227(a)(2)(A)(i). As explained below,
we agree with Shanu that, in these circumstances, the date of adjust-
ment of status does not qualify as "the date of admission" under that
provision. Accordingly, we grant Shanu’s petition for review and
vacate the BIA’s order of removal.

                                     I.

   On June 8, 1989, Shanu, a Nigerian citizen, was admitted to the
United States on a six-month visa as a nonimmigrant visitor for plea-
sure. When his visa expired in December 1989, Shanu failed to depart
the United States and did not seek an extension of his visa. He
remained in the United States illegally until December 20, 1996,
when, despite his illegal presence, the Immigration and Naturalization
Service ("INS") adjusted his status to that of a lawful permanent resi-
dent.2 On July 16, 1998, Shanu was convicted of various fraud
    1
     Although the style of this case, as presented by the parties, names the
petitioner as "Shanu Musilu Aremu," it appears from the record that his
correct name is "Musilu Aremu Shanu," as indicated in the BIA’s deci-
sion on review as well as various documents submitted in the agency
proceedings. In this opinion, we thus refer to the petitioner as "Shanu."
   2
     The INS was abolished in 2002, and its enforcement functions were
transferred to the Department of Homeland Security. See Homeland
Security Act of 2002, Pub. L. No. 107-296, § 441, 116 Stat. 2135, 2192
(2002). For the sake of simplicity, we refer to the immigration enforce-
ment authorities as the "INS."
                AREMU v. DEP’T OF HOMELAND SECURITY                   3
offenses, which he committed on June 13, 1997. On the basis of these
convictions, the INS charged Shanu, on November 15, 2000, with
removability under 8 U.S.C. § 1227(a)(2)(A)(i), which provides:

    Any alien who —

         (I) is convicted of a crime involving moral turpi-
         tude committed within five years (or 10 years in
         the case of an alien provided lawful permanent res-
         ident status under section 1255(j) of this title) after
         the date of admission, and

         (II) is convicted of a crime for which a sentence
         of one year or longer may be imposed,

    is deportable.

On August 29, 2001, the INS moved to withdraw its removability
charge against Shanu, based on its view that "the date of admission"
for purposes of § 1227(a)(2)(A)(i) was the date on which Shanu was
initially admitted to the United States as a nonimmigrant visitor —
June 8, 1989. Because Shanu’s fraud offenses (committed on June 13,
1997) occurred more than five years after June 8, 1989, they could not
form the basis for removability under the INS’s reading of § 1227(a)
(2)(A)(i).

   Three months later, however, on December 6, 2001, the INS sought
to withdraw its motion to withdraw the charges against Shanu. Its
change of heart was driven by a new interpretation of
§ 1227(a)(2)(A)(i). Under its new interpretation, the INS construed
"the date of admission" to include not only the date on which Shanu
was initially admitted to the United States, but also the date on which
Shanu adjusted status to become a permanent resident — December
20, 1996. Because Shanu committed his fraud offenses within five
years of the date he adjusted status, the INS asserted that he was prop-
erly removable under § 1227(a)(2)(A)(i).

   The immigration judge (the "IJ") agreed with the new position of
the INS and, at a January 22, 2003 hearing, he ordered Shanu
4               AREMU v. DEP’T OF HOMELAND SECURITY
removed under § 1227(a)(2)(A)(i).3 Shanu timely appealed the
removal order to the BIA. On June 6, 2005, in a published decision,
the BIA affirmed the IJ’s removal order, holding that (1) the date of
adjustment of status qualifies as "the date of admission" under
§ 1227(a)(2)(A)(i), and that (2) where there is more than one potential
date of admission, any such date qualifies as "the date of admission"
under that provision. See In re Shanu, 23 I. & N. Dec. 754 (B.I.A. 2005).4
Shanu has timely filed a petition for review in this Court, and we pos-
sess jurisdiction pursuant to 8 U.S.C. § 1252(a)(5).

                                    II.

   The principles of Chevron U.S.A. Inc. v. Natural Res. Def. Council,
Inc., 467 U.S. 837 (1984), "apply to BIA interpretations of the stat-
utes it administers." Soliman v. Gonzales, 419 F.3d 276, 281 (4th Cir.
2005). Under Chevron, where "Congress has directly spoken to the
precise question at issue," we are obliged to correct any agency inter-
pretation that conflicts with Congress’s plainly expressed intent. 467
U.S. at 842. If, however, "the statute is silent or ambiguous with
respect to the specific issue, the question for the court is whether the
agency’s answer is based on a permissible construction of the statute."
Id. at 843.

                                   III.

   Shanu’s primary contention on appeal is that the BIA erroneously
determined that the date on which he adjusted status (December 20,
1996) qualifies as "the date of admission" under 8 U.S.C.
§ 1227(a)(2)(A)(i). On this point, Shanu assigns error to two separate
legal conclusions made by the BIA in its opinion of June 6, 2005,
both of which were necessary to support its conclusion that the date
of Shanu’s adjustment of status constitutes "the date of admission,"
that is: (1) that the date of adjustment of status qualifies as "the date
    3
     Shanu sought to file an application for cancellation of removal at the
January 22, 2003 hearing, but the IJ concluded that Shanu had waived
any right to cancellation of removal by failing to file his application
within a previously established deadline.
   4
     The BIA also affirmed the IJ’s decision that Shanu had waived any
right to cancellation of removal.
                AREMU v. DEP’T OF HOMELAND SECURITY                   5
of admission" for purposes of § 1227(a)(2)(A)(i), and (2) that any
potential date of admission qualifies as "the date of admission" under
that provision.5

                                  A.

   Resolution of whether the date of Shanu’s adjustment of status con-
stitutes "the date of admission" requires an inquiry into the nature of
an "admission" under the immigration laws. And, at first glance, it
appears that we need look no further than the definitional section
applicable to the Immigration and Nationality Act, which contains the
following provision: "The terms ‘admission’ and ‘admitted’ mean,
with respect to an alien, the lawful entry of the alien into the United
States after inspection and authorization by an immigration officer."
8 U.S.C. § 1101(a)(13)(A) (emphasis added). As the BIA acknowl-
edged, an "adjustment of status does not conform" to this statutory
definition. Shanu, 23 I. & N. Dec. at 756. Adjustment of status is a
method of acquiring status as a permanent resident that is only avail-
able to those already within the United States. See 8 U.S.C. § 1255.
Thus, although the steps an immigrant must take to adjust status are
"arguably the equivalent of inspection and authorization by an immi-
gration officer, . . . such a change in status can[not] be characterized
as an ‘entry’ into the United States." In re Rosas-Ramirez, 22 I. & N.
Dec. 616, 617-18 (B.I.A. 1999).

   Because the statutory definition of "admission" does not include
adjustment of status, it appears that a straightforward application of
Chevron requires us to conclude that the BIA’s determination that
"the date of admission" under § 1227(a)(2)(A)(i) includes the date of
an adjustment of status fails step one of the Chevron analysis. As the
Seventh Circuit astutely observed in a similar setting, the BIA essen-
tially "decided to treat § 1101 as if it began . . . with the phrase
‘unless the context otherwise requires.’" Abdelquadar v. Gonzales,
413 F.3d 668, 673 (7th Cir. 2005). Such an administrative amendment
of a statute’s plain language is, of course, impermissible. Neverthe-
  5
   Shanu also appeals the BIA’s ruling that he waived any right to can-
cellation of removal. As explained below, see infra note 7, our disposi-
tion of the "date of admission" issue renders moot Shanu’s cancellation
of removal claim.
6               AREMU v. DEP’T OF HOMELAND SECURITY
less, the BIA, relying on statutory provisions other than
§ 1101(a)(13)(A), concluded that "§ 1101(a)(13)(A) does not provide
an exhaustive definition of the term ‘admission.’" Shanu, 23 I. & N.
Dec. at 756. None of its statutory references, however, is sufficient to
overcome the plain fact that the statutory definition of "admission"
does not include adjustment of status.

                                  B.

   Most prominently, the BIA relied on 8 U.S.C. § 1101(a)(20), which
defines "lawfully admitted to permanent residence" as "the status of
having been lawfully accorded the privilege of residing permanently
in the United States as an immigrant." According to the BIA, the
phrasing of the defined term — "lawfully admitted to permanent resi-
dence" — indicates that Congress considers the bestowal of perma-
nent resident status, whether abroad or through adjustment of status,
to be an "admission." See Shanu, 23 I. & N. Dec. at 756-57. Were it
not for the explicit definition of "admission" found in
§ 1101(a)(13)(A), we might be persuaded by the BIA’s reasoning. As
the Supreme Court has recognized, however, "a definition which
declares what a term ‘means’ excludes any meaning that is not
stated." Colautti v. Franklin, 439 U.S. 379, 392 n.10 (1979) (internal
quotation marks and alterations omitted); see also Meese v. Keene,
481 U.S. 465, 484 (1987) ("It is axiomatic that the statutory definition
of the term excludes unstated meanings of that term."). And as a nec-
essary corollary to this principle, where Congress has used a statu-
torily defined term in a manner seemingly inconsistent with the term’s
statutory definition, an interpreting body is not entitled to adopt the
seemingly inconsistent use of the term in lieu of the term’s express
statutory definition. Cf. Colautti, 439 U.S. at 392 n.10.

   In further support of its conclusion that the date of Shanu’s adjust-
ment of status constitutes "the date of admission," the BIA empha-
sized that one of the requirements for adjustment of status is that the
alien be "admissible." Shanu, 23 I. & N. Dec. at 757. Its reasoning
seems to be that because an alien must be admissible in order to
adjust status, adjustment of status qualifies as an "admission." This
analysis conflates and confuses "admission" with "admissibility." To
be sure, only an admissible alien can be admitted; but it does not fol-
low that to require an alien to possess the qualifications labeled "ad-
                AREMU v. DEP’T OF HOMELAND SECURITY                   7
missibility," is to "admit" the alien. An "admissible" alien is simply
one who is eligible for admission.

   The BIA also relied on the parenthetical phrase found within
§ 1227(a)(2)(A)(i), which indicates that an alien who adjusts status
under 8 U.S.C. § 1255(j) (providing for adjustment for government
informants) is inadmissible if he has committed a crime involving
moral turpitude within ten years after "the date of admission." As the
BIA observed, that phrase has been construed by regulation to permit
the removal of an alien who has committed a crime involving moral
turpitude within ten years of adjusting status under § 1255(j). See
Shanu, 23 I. & N. Dec. at 758 (citing 8 C.F.R. § 245.11(h)). And as
the BIA correctly noted, because the regulation measures the ten
years from the date of adjustment, the regulation necessarily considers
the date of adjustment to be "the date of admission." From these
observations, the BIA reasoned that, because the parenthetical phrase
relating to a § 1255(j) adjustment shares the phrase "the date of
admission" with the body of § 1227(a)(2)(A)(i), the phrase "the date
of admission" must necessarily include the date of adjustment across
the board, not only in the limited circumstance of a § 1255(j) adjust-
ment. The flaw in this analysis is the BIA’s reliance on a regulation
for its interpretation of the plain meaning of a statute. Our task is to
decide whether the BIA’s decision is "based on a permissible con-
struction of the statute." See INS v. Aguirre-Aguirre, 526 U.S. 415,
424 (1999) (emphasis added) (internal quotation marks omitted). And
in performing that task, the regulation on which the BIA relies is enti-
tled to no more deference than the BIA’s decision in this case. See
United States v. Mead Corp., 533 U.S. 218, 230 (2001) (observing
that Chevron principles apply equally to notice-and-comment rule-
making and formal adjudication). Put simply, the interpretation of
§ 1227(a)(2)(A)(i) reflected in the regulation is irrelevant to whether
the BIA’s interpretation of § 1227(a)(2)(A)(i) is permissible under
Chevron.

                                  C.

   In sum, we conclude, along with our sister circuits to have
addressed the issue, see Abdelquadar, 413 F.3d at 674; Shivaraman
v. Ashcroft, 360 F.3d 1142, 1146 (9th Cir. 2004), that the BIA imper-
missibly interpreted "the date of admission" in § 1227(a)(2)(A)(i) to
8               AREMU v. DEP’T OF HOMELAND SECURITY
include the date of December 20, 1996, on which Shanu’s status was
adjusted.6 In so ruling, however, we express no opinion on whether
adjustment of status may properly be considered "the date of admis-
sion" where the alien sought to be removed has never been "admitted"
within the meaning of § 1101(a)(13)(A). See Ocampo-Duran v. Ash-
croft, 254 F.3d 1133, 1135 (9th Cir. 2001) (concluding that in such
circumstance date of adjustment qualifies as "date of admission");
Rosas-Ramirez, 22 I. & N. Dec. at 623 (same). In such a situation, a
conclusion that the date of adjustment of status qualifies as a "date of
admission" might be justified through application of the settled rule
that a court must, if possible, interpret statutes to avoid absurd results.
See Holland v. Big River Minerals Corp., 181 F.3d 597, 603 n.2 (4th
Cir. 1999) (observing that court may look beyond plain meaning of
statute where "a literal application of the statute would produce an
absurd result"). In this proceeding, however, there is a date that read-
ily qualifies as a date of admission consistent with § 1101(a)(13)(A).
That date — June 8, 1989 (when Shanu was admitted as a nonimmi-
grant visitor) — thus constitutes "the date of [Shanu’s] admission"
under § 1227(a)(2)(A)(i). And because Shanu’s fraud offenses of June
13, 1997 (for which the INS seeks to deport him) occurred more than
five years later, Shanu is not removable under § 1227(a)(2)(A)(i).7
    6
     We acknowledge that our ruling today may have the unfortunate
effect of rewarding an alien — such as Shanu — who has remained in
the United States beyond the authorized period and then adjusted status,
for if such an alien left the United States and obtained permanent resident
status abroad, his later authorized entry into the United States would
plainly qualify as an "admission" under § 1101(a)(13)(A) (although per-
haps the date of that entry would not qualify as "the date of admission"
under § 1227(a)(2)(A)(i)). This result troubles us, and were we legisla-
tors we might seek to amend the governing statutes to avoid such a
result. As a court, however, we are obliged to give effect to the statutes
as they are written and enacted. See La. Pub. Serv. Comm’n v. FCC, 476
U.S. 355, 376 (1986) ("As we so often admonish, only Congress can
rewrite [a] statute.").
   7
     Because the date on which Shanu adjusted status does not qualify as
"the date of admission" under § 1227(a)(2)(A)(i), we need not reach
Shanu’s contention that the BIA erred in determining that any potential
date of admission qualifies as "the date of admission." Likewise, our con-
clusion that Shanu is not removable under § 1227(a)(2)(A)(i) renders
moot his claim regarding his application for cancellation of removal.
              AREMU v. DEP’T OF HOMELAND SECURITY               9
                               IV.

  Pursuant to the foregoing, we grant Shanu’s petition for review,
and we vacate the BIA’s order of removal.

                        PETITION FOR REVIEW GRANTED AND
                              ORDER OF REMOVAL VACATED